NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.




8.25% CONVERTIBLE NOTE


OF


NETSOL TECHNOLOGIES, INC.



 

  Original Principal Amount: $400,000 Issuance Date:  September 13, 2011 New
York, New York



This Note (“Note”) is one of a duly authorized issue of Notes of NETSOL
TECHNOLOGIES, INC., a corporation duly organized and existing under the laws of
the State of Nevada (the “Company”), designated as the Company's 8.25%
Convertible Notes due on September 13, 2013 (the “Maturity Date”) in an
aggregate principal amount (when taken together with the original principal
amounts of all other Notes) which does not exceed Four Million U.S. Dollars
(U.S. $4,000,000) (the “Notes”).
 
For Value Received, the Company hereby promises to pay to the order of SOLOMON
STRATEGIC HOLDINGS, INC. or its registered assigns or successors-in-interest
(“Holder”) the principal sum of Four Hundred Thousand Dollars (U.S. $400,000),
together with all accrued but unpaid interest thereon, if any, on the Maturity
Date, to the extent such principal amount and interest has not been repaid or
converted into the Company's Common Stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms hereof.  Interest on the unpaid
principal balance hereof shall accrue at the rate of 8.25% per annum from the
date of original issuance hereof (the “Issuance Date”) until the same becomes
due and payable on the Maturity Date, or such earlier date upon acceleration or
by conversion or redemption in accordance with the terms hereof or of the other
Agreements.  Interest on this Note shall accrue daily commencing on the Issuance
Date and shall be computed on the basis of a 360-day year, 30-day months and
actual days elapsed and shall be payable in accordance with Section 1
hereof.  Notwithstanding anything contained herein, this Note shall bear
interest on the due and unpaid Principal Amount from and after the occurrence
and during the continuance of an Event of Default pursuant to Section 4(a) at
the rate (the “Default Rate”) equal to the lower of eighteen (18%) per annum or
the highest rate permitted by law.  Unless otherwise agreed or required by
 
 
 

--------------------------------------------------------------------------------

 
applicable law, payments will be applied first to any unpaid collection costs,
then to unpaid interest and fees and any remaining amount to principal.
 
All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check.  This
Note may not be prepaid in whole or in part except as otherwise provided
herein.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Purchase Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially
 
 
2

--------------------------------------------------------------------------------

 
owns or is deemed to beneficially own (as described in Rule 13d-3 under the
Exchange Act without regard to the 60-day exercise period) in excess of 35% of
the Company's voting power, (iii) there is a replacement of more than one-half
of the members of the Company’s Board of Directors which is not approved by
those individuals who are members of the Company's Board of Directors on the
date thereof, (iv) in one or a series of related transactions, there is a sale
or transfer of all or substantially all of the assets of the Company, determined
on a consolidated basis, or (v) the Company enters into any agreement providing
for an event set forth in (i), (ii), (iii) or (iv) above.
 
“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.
 
 “Conversion Price” shall equal $0.895 (which Conversion Price shall be subject
to adjustment as set forth herein).
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Investor Rights Agreement) is declared effective by the SEC.
 
“Eligible Market” means the Nasdaq Stock Market, the New York Stock Exchange or
the American Stock Exchange.
 
“Equity Conditions” means, during the period in question, (i) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Note, (iii) all of the shares of Common Stock
issued or issuable pursuant to the Notes may be sold by the Holder pursuant to
either (a) clause (i) or (ii) of Section (b)(1) of Rule 144 and, with respect to
such clause (i), the Company has been subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act for the then preceding 90 days and has
filed all reports required to be filed thereunder during the then preceding 12
months (or such shorter period that the Company was required to file such
reports) or (b) an effective Registration Statement (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future), (iv) the Common Stock is trading on an Eligible Market and,
if applicable, all of the shares issuable pursuant to the Notes are listed or
quoted for trading on the Principal Market, (v) there is a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock for the
issuance of all of the shares issuable pursuant to the Notes, (vi) there is no
existing Event of Default or no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (vii) the
issuance of the shares in question to the Holder would not violate the
limitations set forth in Section 3(i) below, (viii) if the Company has
previously publicly announced a pending or proposed Change in Control
Transaction, such transaction was consummated prior to such period, (ix) the
Holder is not in possession of any information provided by the Company that
constitutes, or may constitute, material non-public information,
 
 
3

--------------------------------------------------------------------------------

 
(x) there has been no Bankruptcy Event, (xi) the Company is not insolvent, and
(xii) the average closing price per share of Common Stock on the Trading Market
for such period shall be greater than $0.50 (as appropriately and equitably
adjusted for reverse stock splits and similar events).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Market Price” shall equal the average of the daily VWAPs over the ten (10)
consecutive Trading Days immediately preceding the date on which the Market
Price is being determined.


“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.
 
“Payment Date” shall mean April 1st and October 1st of each year, provided that
if any such day is not a Trading Day, then such Payment Date shall mean the next
succeeding day which is a Trading Day.
 
“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company,
after the deduction of all expenses incurred in connection therewith.  In the
event a fee is paid by the Company in connection with such transaction directly
or indirectly to any individual or entity, any such fee shall be deducted from
the selling price pro rata to all shares sold in the transaction to arrive at
the Per Share Selling Price.  A sale of shares of Common Stock shall include the
sale or issuance of Convertible Securities, and in such circumstances the Per
Share Selling Price of the Common Stock covered thereby shall also include the
exercise, exchange or conversion price thereof (in addition to the consideration
received by the Company upon such sale or issuance less the fee amount as
provided above).  In case of any such security issued in a transaction in which
the purchase price or the conversion, exchange or exercise price is directly or
indirectly subject to adjustment or reset based on a future date, future trading
prices of the Common Stock, specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock, or otherwise (but excluding standard stock split anti-dilution provisions
or weighted-average anti-dilution provisions similar to that set forth herein,
provided that any actual reduction of such price under any such security
pursuant to such weighted-average anti-dilution provision shall be included and
cause a adjustment hereunder), the Per Share Selling Price shall be deemed to be
the lowest conversion, exchange, exercise or reset price at which such
securities are converted, exchanged, exercised or reset or might have been
converted, exchanged, exercised or reset, or the lowest adjustment, as the case
may be, over the life of such securities.  If shares are issued for a
consideration other than cash, the Per Share Selling Price shall be the fair
value of such consideration as determined in good faith by independent certified
public accountants mutually acceptable to the Company and the Holder.  In the
event the Company directly or indirectly effectively reduces the conversion,
exercise or exchange price for any Convertible Securities which are currently
outstanding, then the Per Share Selling Price shall equal such effectively
reduced conversion, exercise or exchange price.
 
 
4

--------------------------------------------------------------------------------

 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
“Principal Market” shall mean the Nasdaq Stock Market or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
“Registration Statement” shall have the meaning set forth in the Investor Rights
Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof and the Purchase Agreement.
 
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (z) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure which provides for the sale, from time to time, of
securities of the Company which are registered for sale or resale pursuant to
the Securities Act (which for the purpose of this definition shall include a
sale of the Company’s securities “off the shelf” in a registered offering,
whether or not such offering is underwritten).
 
“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market
 
 
5

--------------------------------------------------------------------------------

 
makers for such security as reported in the "pink sheets" by the National
Quotation Bureau, Inc.  If the VWAP cannot be calculated for such security on
such date on any of the foregoing bases, the VWAP of such security on such date
shall be the fair market value as mutually determined by the Company and the
holders of at least a majority of the aggregate Principal Amount outstanding
under the Notes.  All such determinations of VWAP shall to be appropriately and
equitably adjusted in accordance with the provisions set forth herein for any
stock dividend, stock split, stock combination or other similar transaction
occurring during any period used to determine the Conversion Price or Market
Price (or other period utilizing VWAPs).
 
The following terms and conditions shall apply to this Note:
 
Section 1. Payments of Principal and Interest.
 
(a) Interest Only Payments.  Subject to the terms of Section 1(b) below, on each
Payment Date and on the Maturity Date, the Company shall pay to the Holder all
interest accrued to date on the entire Principal Amount of this Note (“Interest
Amount”), in either cash or in shares of Common Stock at the Company’s option,
in accordance with this Section 1.
 
(b) Certain Additional Payments by the Company.  Any payment by the Company to
the Holder hereunder, whether for principal, interest or otherwise, shall not be
subject to any deduction, withholding or offset for any reason whatsoever except
to the extent required by law, and the Company represents that to its best
knowledge no deduction, withholding or offset is so required for any tax or any
other reason.  Notwithstanding any term or provision of this Note to the
contrary, if it shall be determined that any payment by the Company to or for
the benefit of the Holder (whether for principal, interest or otherwise and
whether paid or payable or distributed or distributable, actual or deemed,
pursuant to the terms of this Note or otherwise) (a “Payment”) would be or is
subject to any deduction, withholding or offset due to any duty or tax (such
duty or tax, together with any interest and/or penalties related thereto,
hereinafter collectively referred to as the “Payment Tax”), then the Company
shall, in addition to all sums otherwise payable hereunder, pay to the Holder an
additional payment (a “Gross-Up Payment”) in an amount such that after all such
Payment Taxes (whether by deduction, withholding, offset or payment) (including
any interest or penalties with respect to such taxes), including without
limitation any Payment Taxes (and any interest and penalties imposed with
respect thereto) imposed upon any Gross-Up Payment, Holder actually receives an
amount of Gross-Up Payment equal to the Payment Tax imposed upon the Payment
(i.e., the Holder receives a net amount equal to the Payment).
 
(i) Cash or Common Stock.  Subject to the terms hereof, the Company shall either
(i) pay the Interest Amount in full in cash on each Payment Date or (ii) issue
shares of Common Stock in satisfaction of such Interest Amount in accordance
with the terms hereof, but not both, at the Company’s option.  Prior to each
Payment Date the Company shall deliver to all the holders of Notes a written
irrevocable notice electing to pay such Interest Amount in cash or Common Stock
on such Payment Date.  Such notice shall be delivered at least ten (10) Trading
Days prior to the applicable Payment Date but no more than twenty (20) days
prior to such Payment Date.  If such notice is not delivered within the
prescribed period set forth in the preceding sentence, then the Interest Amount
shall be paid in cash.  If the Company elects to pay any Interest Amount in cash
on an Payment Date, then on such date the Company shall pay to the Holder an
 
 
6

--------------------------------------------------------------------------------

 
amount equal to the Interest Amount due in satisfaction of such obligation.  If
the Company elects to pay such Interest Amount in shares of Common Stock, the
number of such shares to be issued for such Payment Date shall be the number
determined by dividing (x) the Interest Amount due, by (y) 90% of the Market
Price determined as of the applicable Payment Date.  Such shares shall be issued
and delivered within three (3) Trading Days following such Payment Date and
shall be duly authorized, validly issued, fully paid, non-assessable and free
and clear of all encumbrances, restrictions and legends.  If any Holder does not
receive the requisite number of shares of Common Stock in the form required
above within such three Trading Day period, the Holder shall have the option of
either (a) requiring the Company to issue and deliver all or a portion of such
shares or (b) canceling such election to pay in Common Stock (in whole or in
part), in which case the Company shall immediately pay in cash the Interest
Amount due hereunder or such portion as the Holder specifies is to be paid in
cash instead of being converted.  Except as otherwise provided in this Section
1, all holders of Notes must be treated equally with respect to such payment of
Interest Amounts.  Any payment of the Interest Amount hereunder in shares of
Common Stock pursuant to the terms hereof shall constitute and be deemed a
conversion of such portion of the Principal Amount of this Note for all purposes
under this Note (except that such conversion shall be at the rate set forth
above and except as otherwise provided herein).
 
(ii) Limitations to Payment in Common Stock.  Notwithstanding anything to the
contrary herein, the Company shall be prohibited from exercising its right to
pay any Interest Amount hereunder in shares of Common Stock (and must deliver
cash in respect thereof) on the applicable Payment Date (1) if at any time
within ten (10) Trading Days prior to the Payment Date any of the Equity
Conditions fails to be satisfied or an Event of Default hereunder exists or
occurs, unless otherwise waived in writing by the Holder in whole or in part at
the Holder’s option, and (2) to the extent, and only to the extent, that such
issuance of shares of Common Stock would result in the Holder hereof exceeding
the limitations contained in Section 3(i) below.
 
(c) Redemption.  Notwithstanding anything contained herein, the Holder may
elect, in its sole discretion, to have up to 75% of the original principal
amount of this Note repaid on the first anniversary of the Closing (“Redemption
Date”) by delivering written notice to the Company at least 30 days prior to
such Redemption Date (provided that Holder may revoke such notice at any time
prior to five days before the Redemption Date).  If the Holder makes such
election, then on the Redemption Date the Company shall pay the Holder such
principal amount elected to be redeemed together with any and all accrued but
unpaid interest thereon.
 
(d) Subscription Collection.  The Company shall use its best efforts to collect
in full the $2,075,460 in stock subscription receivable indicated on the
Company’s consolidated March 31, 2011 balance sheet on or before December 31,
2011.  If the Company fails to collect at least 80% of such stock subscription
receivable on or before March 31, 2012, then notwithstanding anything contained
herein the interest rate hereunder shall be automatically increased to the
Default Rate, provided that if the Company subsequently collects at least 80% of
such stock subscription receivable, then provided there is no Event of Default
hereunder the interest rate hereunder shall be reset to 8.25% per annum as of
the first day of the first full calendar quarter commencing after such date on
which the Company so collects in excess of 80%.
 
 
7

--------------------------------------------------------------------------------

 
Section 2. Senior Debt.  So long as any Principal Amount of Notes is
outstanding, the Company and its subsidiaries shall not directly or indirectly,
without the affirmative vote of the holders of at least 75% of the outstanding
Principal Amount of the Notes then outstanding, except as to indebtedness
outstanding as of the date of this Note in accordance with the terms of such
indebtedness in effect as of the date of the Note, incur or permit to exist
additional indebtedness which is senior to the Notes, or incur, assume or permit
to exist any lien, mortgage, security interest or encumbrance (other than
statutory liens imposed by law incurred in the ordinary course of business for
sums not yet delinquent or being contested in good faith, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made in respect thereof) on any of its assets, except for capital leases,
financing for equipment and purchase money security interests. However, Holder
acknowledges that the Company intends to enter into a loan agreement with a bank
in connection with the acquisition of a UK business whereby the loan in the
amount of £1.3 million is secured by the assets NetSol Technologies Europe, Ltd.
and guaranteed by the Company.  This loan is specifically excluded from this
Section 2.
 
Section 3. Conversion.
 
(a) Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time, to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by
facsimile.  Notwithstanding anything to the contrary herein, this Note and the
outstanding Principal Amount hereunder shall not be convertible into Common
Stock to the extent that such conversion would result in the Holder hereof
exceeding the limitations contained in, or otherwise violating the provisions
of, Section 3(i) below.
 
(b) Common Stock Issuance upon Conversion.
 
(i) Conversion Date Procedures.  Upon conversion of this Note pursuant to
Section 3(a) above, the outstanding Principal Amount hereunder shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances, as is
determined by dividing the outstanding Principal Amount being converted by the
then applicable Conversion Price.  The date of any Conversion Notice hereunder
and any Payment Date shall be referred to herein as the “Conversion Date”.  If a
conversion under this Note cannot be effected in full for any reason, or if the
Holder is converting less than all of the outstanding Principal Amount hereunder
pursuant to a Conversion Notice, the Company shall promptly deliver to the
Holder (but no later than five Trading Days after the Conversion Date) a Note
for such outstanding Principal Amount as has not been converted if this Note has
been surrendered to the Company for partial conversion.  The Holder shall not be
required to physically surrender this Note to the Company upon any conversion or
hereunder unless the full outstanding Principal Amount represented by this Note
is being converted or repaid.  The Holder and the Company shall maintain records
showing the outstanding Principal Amount so converted and repaid and the dates
of such conversions or repayments or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion or repayment.
 
 
8

--------------------------------------------------------------------------------

 
(ii) Stock Certificates or DWAC.  The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates (which shall be free of restrictive legends and trading
restrictions if a Registration Statement has been declared effective covering
such shares or such shares may be resold pursuant to Rule 144), representing the
number of shares of Common Stock being acquired upon the conversion of this
Note.  In lieu of delivering physical certificates representing the shares of
Common Stock issuable upon conversion of this Note, provided the Company's
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder, the
Company shall use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
prime broker with DTC through its Deposit Withdrawal Agent Commission system
(provided that the same time periods herein as for stock certificates shall
apply).  If in the case of any conversion hereunder, such certificate or
certificates are not delivered to or as directed by the Holder by the third
Trading Day after the Conversion Date, the Holder shall be entitled by written
notice to the Company at any time on or before its receipt of such certificate
or certificates thereafter, to rescind such conversion, in which event the
Company shall immediately return this Note tendered for conversion.  If the
Company fails to deliver to the Holder such certificate or certificates (or
shares through DTC) pursuant to this Section 3(b) (free of any restrictions on
transfer or legends, if such shares have been registered) in accordance
herewith, prior to the sixth Trading Day after the Conversion Date, the Company
shall pay to the Holder, in cash, an amount equal to 1% of the Principal Amount
per month.
 
(c) Conversion Price Adjustments.
 
(i) Stock Dividends, Splits and Combinations.  If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.
 
As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to:  (i) the Conversion Price; and (ii) each reported VWAP
occurring on any Trading Day included in the period used for determining the
Market Price or Conversion Price, as the case may be, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 3(c)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 3(c)(i).
 
(ii) Distributions.  If the Company or any of its subsidiaries, at any time
while the Notes are outstanding, shall distribute to all holders of Common Stock
evidences
 
 
9

--------------------------------------------------------------------------------

 
of its indebtedness or assets or cash or rights or warrants to subscribe for or
purchase any security of the Company or any of its subsidiaries (excluding those
referred to in Section 3(c)(i) above), then concurrently with such distributions
to holders of Common Stock in each such case the Conversion Price shall be
adjusted by multiplying such Conversion Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then fair market value at such record date of
the portion of such assets, rights or evidence of indebtedness so distributed
applicable to 1 outstanding share of the Common Stock as determined in good
faith by the Company and a majority-in-interest of Holders of Notes.  In either
case the adjustments shall be described in a statement delivered to the Holder
describing the portion of assets, rights or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.  If
the Company and Holders of Notes are unable to agree upon the determination of
the fair market value of such assets, rights or evidence of indebtedness so
distributed, then the Company shall promptly submit (via email or facsimile)
such disputed determination or calculation to a reputable investment bank or
valuation company which shall be independent of all parties and selected jointly
by the Company and a majority-in-interest of Holders of Notes.
 
(iii) Common Stock Issuances.  In the event that the Company or any of its
subsidiaries (A) issues or sells any Common Stock or Convertible Securities, or
(B) directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding
(other than pursuant to terms existing on the date hereof), at or to an
effective Per Share Selling Price which is less than the greater of (I) the
closing sale price per share of the Common Stock on the principal market on
which the Common Stock is traded the Trading Day next preceding such issue or
sale or, in the case of issuances to holders of its Common Stock, the date fixed
for the determination of stockholders entitled to receive such warrants, rights,
or options (“Fair Market Price”), or (II) the Conversion Price, then in each
such case the Conversion Price in effect immediately prior to such issue or sale
or record date, as applicable, shall be automatically reduced effective
concurrently with such issue or sale to an amount determined by multiplying the
Conversion Price then in effect by a fraction, (x) the numerator of which shall
be the sum of (1) the number of shares of Common Stock outstanding immediately
prior to such issue or sale, plus (2) the number of shares of Common Stock which
the aggregate consideration received by the Company for such additional shares
would purchase at such Fair Market Price or Conversion Price, as the case may
be, and (y) the denominator of which shall be the number of shares of Common
Stock of the Company outstanding immediately after such issue or sale.
 
The foregoing provision shall not apply to any issuances or sales of Common
Stock or Convertible Securities (i) pursuant to any Convertible Securities
currently outstanding on the date hereof in accordance with the terms of such
Convertible Securities in effect on the date hereof, or (ii) to any officer,
director or employee of the Company pursuant to a bona fide option or equity
incentive plan duly adopted by the Company’s Board of Directors and
stockholders.  The Company shall give to the each Holder of Notes written notice
of any such sale of Common Stock within 24 hours of the closing of any such sale
and shall within such 24 hour period issue a press release announcing such sale
if such sale is a material event for, or otherwise material to, the Company.
 
 
10

--------------------------------------------------------------------------------

 
For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon exercise, exchange or conversion of such Convertible Securities
shall be deemed to be outstanding.
 
For purposes of this Section 3(c)(iii), if an event occurs that triggers more
than one of the above adjustment provisions, then only one adjustment shall be
made and the calculation method which yields the greatest downward adjustment in
the Conversion Price shall be used.
 
(iv) Rounding of Adjustments. All calculations under this Section 3 or Section 1
shall be made to the nearest 4 decimal places or the nearest 1/100th of a share,
as the case may be.
 
(v) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.
 
(vi) Change in Control Transactions.  In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option, (A)
convert this Note, in whole or in part, at the lower of the Conversion Price and
the then applicable Market Price into the shares of stock and other securities,
cash and/or property receivable upon or deemed to be held by holders of Common
Stock following such Change in Control Transaction, and the Holder shall be
entitled upon such event to receive such amount of securities, cash or property
as the shares of the Common Stock of the Company into which this Note could have
been converted immediately prior to such Change in Control Transaction would
have been entitled if such conversion were permitted, subject to such further
applicable adjustments set forth in this Section 3 or (B) require the Company or
its successor to redeem this Note, in whole or in part, at a redemption price
equal to the greater of (i) 125% of the outstanding Principal Amount being
redeemed and (ii) the product of (x) the average of the Fair Market Price for
the five (5) Trading Days immediately preceding the Holder's election to have
its Notes redeemed and (y) the Conversion Ratio.  The terms of any such Change
in Control Transaction shall include such terms so as to continue to give to the
Holders the right to receive the amount of securities, cash and/or property upon
any conversion or redemption following such Change in Control Transaction to
which a holder of the number of shares of Common Stock deliverable upon such
conversion would have been entitled in such Change in Control Transaction, and
interest payable hereunder shall be in cash or such new securities and/or
property, at the Holder’s option.  This provision shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.
 
(vii) Notice of Certain Events.  If:
 
 
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or



 
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or



 
11

--------------------------------------------------------------------------------

 
 
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or



 
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or



 
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 
(d) Reservation and Issuance of Underlying Securities.  The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, not less than such number of shares of Common Stock as shall (subject to
any additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock).  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid, nonassessable and freely tradeable.
 
(e) No Fractions.  Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock at
such time.  If the Company elects not, or is unable, to make such a cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.
 
 
12

--------------------------------------------------------------------------------

 
(f) Charges, Taxes and Expenses.  Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.
 
(g) Cancellation.  After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.
 
(h) Notices Procedures.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Purchase Agreement.  Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally, by facsimile, or
by a nationally recognized overnight courier service addressed to the Holder at
the facsimile telephone number or address of the Holder appearing on the books
of the Company, or if no such facsimile telephone number or address appears, at
the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed delivered (i) upon
receipt, when delivered personally, (ii) when sent by facsimile, upon receipt if
received on a Business Day prior to 5:00 p.m. (Eastern Time), or on the first
Business Day following such receipt if received on a Business Day after 5:00
p.m. (Eastern Time) or (iii) upon receipt, when deposited with a nationally
recognized overnight courier service.
 
(i) Conversion Limitation.  Notwithstanding anything to the contrary contained
herein, the number of shares of Common Stock that may be acquired by the Holder
upon conversion pursuant to the terms hereof shall not exceed a number that,
when added to the total number of shares of Common Stock deemed beneficially
owned by such Holder (other than by virtue of the ownership of securities or
rights to acquire securities (including the Notes) that have limitations on the
Holder’s right to convert, exercise or purchase similar to the limitation set
forth herein), together with all shares of Common Stock deemed beneficially
owned at such time (other than by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) by the holder’s
“affiliates” at such time (as defined in Rule 144 of the Act) (“Aggregation
Parties”) that would be aggregated for purposes of determining whether a group
under Section 13(d) of the Securities Exchange Act of 1934 as amended, exists,
would exceed 9.9% of the total issued and outstanding shares of the Common Stock
(the “Restricted Ownership Percentage”).  Each holder shall have the right (w)
at any time and from time to time to reduce its Restricted Ownership Percentage
immediately upon notice to the Company and (x) (subject to waiver) at
 
 
13

--------------------------------------------------------------------------------

 
any time and from time to time, to increase its Restricted Ownership Percentage
immediately in the event of the announcement as pending or planned, of a Change
in Control Transaction.
 
(j) Overall Limit on Common Stock Issuable.  Notwithstanding anything herein or
in the other Notes to the contrary, if the Company has not obtained Shareholder
Approval (as defined below), then the Company may not issue a number of shares
of Common Stock in excess of the amount of shares of Common Stock which may be
issued (the “Issuable Maximum”) without causing the Company to breach its
obligations under the rules or regulations of the Nasdaq Stock Market (including
without limitation Section 5635(d) of the NASDAQ Stock Market Rules). Each
Holder of Notes shall be entitled to a portion of the Issuable Maximum equal to
the quotient obtained by dividing (x) the aggregate principal amount of the
Notes issued and sold to such Holder by (y) the aggregate principal amount of
all Notes issued and sold by the Company. If any Holder shall no longer hold any
Notes, then such Holder’s remaining portion of the Issuable Maximum, if any,
shall be reallocated pro-rata among the other Holders. “Shareholder Approval”
means approval by the shareholders of the Company, in accordance with the
applicable rules and regulations of the Nasdaq Stock Market (including without
limitation Section 5635(e) of the NASDAQ Stock Market Rules) and Nevada
corporate law, of the transactions contemplated by the Purchase Agreement and
the Notes (as amended hereby), including without limitation the issuance of all
of the Conversion Shares under the Notes in excess of the Issuable Maximum. To
the extent any portion of the Principal Amount of Notes is not convertible due
to the Issuable Maximum, such portion shall bear interest at the Default Rate.
 
Section 4. Defaults and Remedies.
 
(a) Events of Default. An “Event of Default” is:  (i) a default in payment of
any amount due hereunder which default continues for more than 5 business days
after the due date thereof; (ii) a default in the timely issuance of Underlying
Shares upon and in accordance with terms hereof, which default continues for
five Business Days after the Company has received written notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the fifth day following the Conversion Date; (iii) failure by the Company for
fifteen (15) days after written notice has been received by the Company to
comply with any material provision of any of the Notes, the Purchase Agreement
or the Investor Rights Agreement (including without limitation the failure to
issue the requisite number of shares of Common Stock upon conversion hereof and
the failure to redeem Notes upon the Holder’s request following a Change in
Control Transaction pursuant to Section 3(c)(vi); (iv) a material breach by the
Company of its representations or warranties in the Purchase Agreement or
Investor Rights Agreement; (v) if at any time the Company is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act or has failed
to file all reports required to be filed thereunder during the then preceding 12
months; (vi) if at any time the Common Stock shall not be listed or quoted for
trading on a the New York Stock Exchange, Alternext, the NASDAQ Stock Market or
the Over-The-Counter Bulletin Board; (vii) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company for in excess of
$25,000 or for money borrowed the repayment of which is guaranteed by the
Company for in excess of $25,000, whether such indebtedness or guarantee now
exists or shall be created hereafter; or (viii) if the Company is subject to any
Bankruptcy Event.
 
 
14

--------------------------------------------------------------------------------

 
(b) Remedies.  If an Event of Default occurs and is continuing with respect to
any of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii) and (viii)
of Section 4(a), this Note shall become due and payable without further action
or notice.  In the event of such acceleration, the amount due and owing to the
Holder shall be the greater of (1) 125% of the outstanding Principal Amount of
the Notes held by the Holder (plus all accrued and unpaid interest, if any) and
(2) the product of (A) the highest closing price for the five (5) Trading days
immediately preceding the Holder’s acceleration and (B) the Conversion
Ratio.  In either case the Company shall pay interest on such amount in cash at
the Default Rate to the Holder if such amount is not paid within 7 days of
Holder’s request.  The remedies under this Note shall be cumulative.
 
Section 5. General.
 
(a) Payment of Expenses.  The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(b) Savings Clause.  In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c) Amendment.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.
 
(d) Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall notify the
Company of any such assignment or transfer promptly.  This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.
 
(e) No Waiver.  No failure on the part of the Holder to exercise, and no delay
in exercising any right, remedy or power hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power.  Each and every right, remedy or power
 
 
15

--------------------------------------------------------------------------------

 
hereby granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.
 
(f) Governing Law; Jurisdiction.
 
(i) Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.
 
(ii) Jurisdiction.  The Company irrevocably submits to the exclusive
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, or San Jose, California, over any suit, action, or
proceeding arising out of or relating to this Note.  The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that suit, action, or
proceeding has been brought in an inconvenient forum.
 
The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law.  The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
(III) NO JURY TRIAL.  THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g) Replacement Notes.  This Note may be exchanged by Holder at any time and
from time to time for a Note or Notes with different denominations representing
an equal aggregate outstanding Principal Amount, as reasonably requested by
Holder, upon surrendering the same.  No service charge will be made for such
registration or exchange.  In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.
 


[Signature Page Follows]


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.




NETSOL TECHNOLOGIES, INC.




By: /s/ Najeeb Ghauri

Name: Najeeb Ghauri
Title: Chief Executive Officer






Attest:
 


Sign: /s/ Patti L.W. McGlasson


Print Name: Patti L.W. McGlasson

 
17

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF CONVERSION NOTICE


(To be executed by the Holder
in order to convert a Note)


 
Re:
Note (this “Note”) issued by NETSOL TECHNOLOGIES, INC. to ___________________ on
or about September 13, 2011 in the original principal amount of $___________.



The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of NETSOL
TECHNOLOGIES, INC. (the “Company”) according to the conditions hereof, as of the
date written below.  If shares are to be issued in the name of a person other
than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith.  No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.


Conversion information:
 _________________________  

Date to Effect Conversion


 
 _________________________

 
Aggregate Principal Amount of Note Being Converted



 
 _________________________

 
Number of Shares of Common Stock to be Issued



 
 _________________________

Applicable Conversion Price


 
 _________________________

Signature


 
 _________________________

Name


 
 _________________________

Address
 
 